An appeal was taken by the defendant below from orders and decrees that resulted in adjudicating a partition of real estate. In this court a petition is presented praying for a dismissal of one of the appellees as a party complainant in the lower court, or for the reversal of the decrees with directions to the lower court to dismiss the petitioner as a party complainant in the court below.
The petition is signed in the petitioner's name by "his mark" without witnesses, and is sworn to before a notary *Page 260 
public. It contains a statement by the petitioner that "I knew nothing of any such case as this and gave nobody authority to represent me in this case." In opposition to this is an agreement signed in the petitioner's name with two witnesses employing counsel to conduct this litigation.
The petitioner who was named as one of the complainants in the court below, lives in South Carolina. He claims to have known nothing of the suit in the court below. Counsel for complainants below, appellees here, received their authority to institute the suit from attorneys in South Carolina who had what purports to be a contract of employment with the petitioner to conduct the litigation.
In view of the peculiar facts of the case, the court is of the opinion that the orders and decrees appealed from should be reversed and the cause remanded for such proceedings by the trial court as may be appropriate in the premises. It is so ordered.
WEST, C. J., AND WHITFIELD, ELLIS, BROWNE AND TERRELL, J. J., concur.
                    ON PETITION FOR REHEARING